Name: 2014/99/EU: Commission Implementing Decision of 18Ã February 2014 setting out the list of regions eligible for funding from the European Regional Development Fund and the European Social Fund and of Member States eligible for funding from the Cohesion Fund for the period 2014-2020 (notified under document C(2014) 974)
 Type: Decision_IMPL
 Subject Matter: regions and regional policy;  EU finance;  economic geography;  economic policy
 Date Published: 2014-02-20

 20.2.2014 EN Official Journal of the European Union L 50/22 COMMISSION IMPLEMENTING DECISION of 18 February 2014 setting out the list of regions eligible for funding from the European Regional Development Fund and the European Social Fund and of Member States eligible for funding from the Cohesion Fund for the period 2014-2020 (notified under document C(2014) 974) (2014/99/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund, laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund, and repealing Regulation (EC) No 1083/2006 (1), and in particular Article 90(4) thereof, Whereas: (1) The European Regional Development Fund and the European Social Fund support the Investment for growth and jobs goal in all regions corresponding to level 2 of the common classification of territorial units for statistics (hereinafter referred to as NUTS level 2), which was established by Regulation (EC) No 1059/2003 of the European Parliament and of the Council (2) as amended by Commission Regulation (EC) No 105/2007 (3). (2) Pursuant to Article 90(4) of Regulation (EU) No 1303/2013 it is necessary that the Commission sets up a list of regions fulfilling the respective criteria of each of the three categories of regions (less developed regions, transition regions and more developed regions) at NUTS level 2. (3) Pursuant to Article 90(4) of Regulation (EU) No 1303/2013 it is also necessary that the Commission sets up the list of Member States that are eligible for funding from the Cohesion Fund and a list of Member States that shall receive support from the Cohesion Fund on a transitional and specific basis. (4) According to point 32 of the Conclusions on the multiannual financial framework 2014-20 adopted by the European Council of 7/8 February 2013, at the request of a Member State, NUTS level 2 regions which have been merged by Commission Regulation (EU) No 31/2011 (4), and where the application of the modified NUTS classification results in changes in the eligibility category status of one or more of the regions concerned, shall be part of the category determined at the level of the modified NUTS region. Consequently this Decision should be coherent with these Conclusions. (5) For reasons of transparency, the codes and names of the NUTS level 2 regions applicable from 1 January 2012 in accordance with Regulation (EU) No 31/2011 should also be included into the annexes to this Decision. (6) The list of eligible regions and Member States should therefore be set up accordingly, HAS ADOPTED THIS DECISION: Article 1 The regions under the less-developed category eligible for funding from the European Regional Development Fund (ERDF) and European Social Fund (ESF) are listed in Annex I. Article 2 The regions under the transition category eligible for funding from the ERDF and the ESF are listed in Annex II. Article 3 The regions under the more-developed category eligible for funding from the ERDF and the ESF are listed in Annex III. Article 4 The Member States eligible for funding from the Cohesion Fund are listed in Annex IV. Article 5 The Member States eligible for funding from the Cohesion Fund on a transitional and specific basis are listed in Annex V. Article 6 This Decision is addressed to the Member States. Done at Brussels, 18 February 2014. For the Commission Johannes HAHN Member of the Commission (1) OJ L 347, 20.12.2013, p. 320. (2) Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (OJ L 154, 21.6.2003, p. 1). (3) Commission Regulation (EC) No 105/2007 of 1 February 2007, amending the annexes to Regulation (EC) No 1059/2003 of the European Parliament and of the Council, on the establishment of a common classification of territorial units for statistics (NUTS) (OJ L 39, 10.2.2007, p. 1). (4) Commission Regulation (EU) No 31/2011 of 17 January 2011 amending annexes to Regulation (EC) No 1059/2003 of the European Parliament and of the Council on the establishment of a common classification of territorial units for statistics (NUTS) (OJ L 13, 18.1.2011, p. 3). ANNEX I List of less developed regions pursuant to Article 1 NUTS 2010 (1) BG31 Ã ¡Ã µÃ ²Ã µÃÃ ¾Ã ·Ã °Ã ¿Ã °Ã ´Ã µÃ ½ (Severozapaden) BG32 Ã ¡Ã µÃ ²Ã µÃÃ µÃ ½ Ã Ã µÃ ½Ã ÃÃ °Ã »Ã µÃ ½ (Severen tsentralen) BG33 Ã ¡Ã µÃ ²Ã µÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã Ã µÃ ½ (Severoiztochen) BG34 Ã ®Ã ³Ã ¾Ã ¸Ã ·Ã Ã ¾Ã Ã µÃ ½ (Yugoiztochen) BG41 Ã ®Ã ³Ã ¾Ã ·Ã °Ã ¿Ã °Ã ´Ã µÃ ½ (Yugozapaden) BG42 Ã ®Ã ¶Ã µÃ ½ Ã Ã µÃ ½Ã ÃÃ °Ã »Ã µÃ ½ (Yuzhen tsentralen) CZ02 StÃ ednÃ ­ Ã echy CZ03 JihozÃ ¡pad CZ04 SeverozÃ ¡pad CZ05 SeverovÃ ½chod CZ06 JihovÃ ½chod CZ07 StÃ ednÃ ­ Morava CZ08 Moravskoslezsko EE00 Eesti GR11 Ã Ã ½Ã ±Ã Ã ¿Ã »Ã ¹Ã ºÃ ® Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ±, ÃÃ Ã ¬Ã ºÃ · (Anatoliki Makedonia, Thraki) (new code EL11) GR12 Ã Ã µÃ ½Ã Ã Ã ¹Ã ºÃ ® Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ± (Kentriki Makedonia) (new code EL12) GR14 ÃÃ µÃ Ã Ã ±Ã »Ã ¯Ã ± (Thessalia) (new code EL14) GR21 Ã ÃÃ µÃ ¹Ã Ã ¿Ã  (Ipeiros) (new code EL21) GR23 Ã Ã Ã Ã ¹Ã ºÃ ® Ã Ã »Ã »Ã ¬Ã ´Ã ± (Dytiki Ellada) (new code EL23) ES43 Extremadura FR91 Guadeloupe FR92 Martinique FR93 Guyane FR94 RÃ ©union FR  Mayotte HR03 Jadranska Hrvatska HR04 Kontinentalna Hrvatska ITF3 Campania ITF4 Puglia ITF5 Basilicata ITF6 Calabria ITG1 Sicilia LV00 Latvija LT00 Lietuva HU21 KÃ ¶zÃ ©p-DunÃ ¡ntÃ ºl HU22 Nyugat-DunÃ ¡ntÃ ºl HU23 DÃ ©l-DunÃ ¡ntÃ ºl HU31 Ã szak-MagyarorszÃ ¡g HU32 Ã szak-AlfÃ ¶ld HU33 DÃ ©l-AlfÃ ¶ld PL11 Ã Ã ³dzkie PL21 MaÃ opolskie PL22 Ã lÃ skie PL31 Lubelskie PL32 Podkarpackie PL33 Ã wiÃtokrzyskie PL34 Podlaskie PL41 Wielkopolskie PL42 Zachodniopomorskie PL43 Lubuskie PL51 DolnoÃ lÃ skie PL52 Opolskie PL61 Kujawsko-Pomorskie PL62 WarmiÃ sko-Mazurskie PL63 Pomorskie PT11 Norte PT16 Centro (P) (new name Centro (PT)) PT18 Alentejo PT20 RegiÃ £o AutÃ ³noma dos AÃ §ores RO11 Nord-Vest RO12 Centru RO21 Nord-Est RO22 Sud-Est RO31 Sud  Muntenia RO41 Sud-Vest Oltenia RO42 Vest SI01 Vzhodna Slovenija SK02 ZÃ ¡padnÃ © Slovensko SK03 StrednÃ © Slovensko SK04 VÃ ½chodnÃ © Slovensko UKK3 Cornwall and Isles of Scilly UKL1 West Wales and The Valleys (1) Changes to the codes and names introduced by Regulation (EU) No 31/2011, applicable as of 1 January 2012. ANNEX II List of transition regions pursuant to Article 2 NUTS 2010 BE32 Prov. Hainaut BE33 Prov. LiÃ ¨ge BE34 Prov. Luxembourg (B) (new name Prov. Luxembourg (BE)) BE35 Prov. Namur DK02 SjÃ ¦lland DE41 Brandenburg  Nordost (merged into DE40 Brandenburg) DE42 Brandenburg  SÃ ¼dwest (merged into DE40 Brandenburg) DE80 Mecklenburg-Vorpommern DE93 LÃ ¼neburg DED1 Chemnitz (DED1 is part of DED4Chemnitz) DED2 Dresden DEE0 Sachsen-Anhalt DEG0 ThÃ ¼ringen GR13 Ã Ã Ã Ã ¹Ã ºÃ ® Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ± (Dytiki Makedonia) (new code EL13) GR22 ÃÃ Ã ½Ã ¹Ã ± Ã Ã ·Ã Ã ¹Ã ¬ (Ionia Nisia) (new code EL22) GR24 Ã £Ã Ã µÃ Ã µÃ ¬ Ã Ã »Ã »Ã ¬Ã ´Ã ± (Sterea Ellada) (new code EL24) GR25 Ã Ã µÃ »Ã ¿ÃÃ Ã ½Ã ½Ã ·Ã Ã ¿Ã  (Peloponnisos) (new code EL25) GR41 Ã Ã Ã Ã µÃ ¹Ã ¿ Ã Ã ¹Ã ³Ã ±Ã ¯Ã ¿ (Voreio Aigaio) (new code EL41) GR43 Ã Ã Ã ®Ã Ã · (Kriti) (new code EL43) ES42 Castilla-La Mancha ES61 AndalucÃ ­a ES62 RegiÃ ³n de Murcia ES64 Ciudad AutÃ ³noma de Melilla ES70 Canarias FR22 Picardie FR25 Basse-Normandie FR30 Nord  Pas-de-Calais FR41 Lorraine FR43 Franche-ComtÃ © FR53 Poitou-Charentes FR63 Limousin FR72 Auvergne FR81 Languedoc-Roussillon FR83 Corse ITF1 Abruzzo ITF2 Molise ITG2 Sardegna MT00 Malta AT11 Burgenland (A) (new name Burgenland (AT)) PT15 Algarve UKC1 Tees Valley and Durham UKD1 Cumbria UKD4 Lancashire UKD5 Merseyside UKE1 East Yorkshire and Northern Lincolnshire UKE3 South Yorkshire UKF3 Lincolnshire UKG2 Shropshire and Staffordshire UKK4 Devon UKM6 Highlands and Islands UKN0 Northern Ireland ANNEX III List of more developed regions pursuant to Article 3 NUTS 2010 BE10 RÃ ©gion de Bruxelles-Capitale/Brussels Hoofdstedelijk Gewest BE21 Prov. Antwerpen BE22 Prov. Limburg (B) (new name Prov. Limburg (BE)) BE23 Prov. Oost-Vlaanderen BE24 Prov. Vlaams-Brabant BE25 Prov. West-Vlaanderen BE31 Prov. Brabant Wallon CZ01 Praha DK01 Hovedstaden DK03 Syddanmark DK04 Midtjylland DK05 Nordjylland DE11 Stuttgart DE12 Karlsruhe DE13 Freiburg DE14 TÃ ¼bingen DE21 Oberbayern DE22 Niederbayern DE23 Oberpfalz DE24 Oberfranken DE25 Mittelfranken DE26 Unterfranken DE27 Schwaben DE30 Berlin DE50 Bremen DE60 Hamburg DE71 Darmstadt DE72 GieÃ en DE73 Kassel DE91 Braunschweig DE92 Hannover DE94 Weser-Ems DEA1 DÃ ¼sseldorf DEA2 KÃ ¶ln DEA3 MÃ ¼nster DEA4 Detmold DEA5 Arnsberg DEB1 Koblenz DEB2 Trier DEB3 Rheinhessen-Pfalz DEC0 Saarland DED3 Leipzig (DED3 contains DED5 Leipzig and part of DED4 Chemnitz) DEF0 Schleswig-Holstein IE01 Border, Midland and Western IE02 Southern and Eastern GR30 Ã Ã Ã Ã ¹Ã ºÃ ® (Attiki) (new code EL30) GR42 Ã Ã Ã Ã ¹Ã ¿ Ã Ã ¹Ã ³Ã ±Ã ¯Ã ¿ (Notio Aigaio) (new code EL42) ES11 Galicia ES12 Principado de Asturias ES13 Cantabria ES21 PaÃ ­s Vasco ES22 Comunidad Foral de Navarra ES23 La Rioja ES24 AragÃ ³n ES30 Comunidad de Madrid ES41 Castilla y LeÃ ³n ES51 CataluÃ ±a ES52 Comunidad Valenciana ES53 Illes Balears ES63 Ciudad AutÃ ³noma de Ceuta FR10 Ã le de France FR21 Champagne-Ardenne FR23 Haute-Normandie FR24 Centre FR26 Bourgogne FR42 Alsace FR51 Pays de la Loire FR52 Bretagne FR61 Aquitaine FR62 Midi-PyrÃ ©nÃ ©es FR71 RhÃ ´ne-Alpes FR82 Provence-Alpes-CÃ ´te dAzur ITC1 Piemonte ITC2 Valle dAosta/VallÃ ©e dAoste ITC3 Liguria ITC4 Lombardia ITD1 Provincia Autonoma Bolzano/Bozen (new code and name ITH1 Provincia Autonoma di Bolzano/Bozen) ITD2 Provincia Autonoma Trento (new code and name ITH2 Provincia Autonoma di Trento) ITD3 Veneto (new code ITH3) ITD4 Friuli-Venezia Giulia (new code ITH4) ITD5 Emilia-Romagna ITE1 Toscana (new code ITI1) ITE2 Umbria (new code ITI2) ITE3 Marche ITE4 Lazio (new code ITI4) CY00 Ã Ã ÃÃ Ã ¿Ã /KÃ ±brÃ ±s (KÃ ½pros/KÃ ±brÃ ±s) (new name Ã Ã ÃÃ Ã ¿Ã  (KÃ ½pros)) LU00 Luxembourg (Grand-DuchÃ ©) (new name Luxembourg) HU10 KÃ ¶zÃ ©p-MagyarorszÃ ¡g NL11 Groningen NL12 Friesland (NL) NL13 Drenthe NL21 Overijssel NL22 Gelderland NL23 Flevoland NL31 Utrecht NL32 Noord-Holland NL33 Zuid-Holland NL34 Zeeland NL41 Noord-Brabant NL42 Limburg (NL) AT12 NiederÃ ¶sterreich AT13 Wien AT21 KÃ ¤rnten AT22 Steiermark AT31 OberÃ ¶sterreich AT32 Salzburg AT33 Tirol AT34 Vorarlberg PL12 Mazowieckie PT17 Lisboa PT30 RegiÃ £o AutÃ ³noma da Madeira RO32 BucureÃti  Ilfov SI02 Zahodna Slovenija SK01 BratislavskÃ ½ kraj FI13 ItÃ ¤-Suomi (merged into FI1D Pohjois- ja ItÃ ¤-Suomi) FI1A Pohjois-Suomi (merged into FI1D Pohjois- ja ItÃ ¤-Suomi) FI18 EtelÃ ¤-Suomi (split in FI1B Helsinki-Uusimaa and FI1C EtelÃ ¤-Suomi) FI19 LÃ ¤nsi-Suomi FI20 Ã land SE11 Stockholm SE12 Ã stra Mellansverige SE21 SmÃ ¥land med Ã ¶arna SE22 Sydsverige SE23 VÃ ¤stsverige SE31 Norra Mellansverige SE32 Mellersta Norrland SE33 Ã vre Norrland UKC2 Northumberland and Tyne and Wear UKD2 Cheshire UKD3 Greater Manchester UKE2 North Yorkshire UKE4 West Yorkshire UKF1 Derbyshire and Nottinghamshire UKF2 Leicestershire, Rutland and Northamptonshire UKG1 Herefordshire, Worcestershire and Warwickshire UKG3 West Midlands UKH1 East Anglia UKH2 Bedfordshire and Hertfordshire UKH3 Essex UKI1 Inner London UKI2 Outer London UKJ1 Berkshire, Buckinghamshire and Oxfordshire UKJ2 Surrey, East and West Sussex UKJ3 Hampshire and Isle of Wight UKJ4 Kent UKK1 Gloucestershire, Wiltshire and Bristol/Bath area UKK2 Dorset and Somerset UKL2 East Wales UKM2 Eastern Scotland UKM3 South Western Scotland UKM5 North Eastern Scotland ANNEX IV List of Member States eligible for funding from the Cohesion Fund pursuant to Article 4 Bulgaria Czech Republic Estonia Greece Croatia Latvia Lithuania Hungary Malta Poland Portugal Romania Slovenia Slovakia ANNEX V List of Member States eligible for funding from the Cohesion Fund on a transitional and specific basis pursuant to Article 5 Cyprus